Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

     The amendment of 4/11/22 has been entered.  Claims 31-33 are pending.
Rejections

1.      The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.      Claims 31-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

A.     It is not clear what is required by the instant claim 33.  The instant claim 33 recites “A plastic forming mixture comprising at least one plastic substrate, at least one calcium carbonate fill material wherein the fill material concentration is at least 2.5 percent weight/weight of the plastic forming mixture comprising plastic substrate, fill material and an aqueous composition wherein the aqueous composition comprises:”  The first two lines of claim 33 recite “A plastic forming mixture comprising at least one plastic substrate, at least one calcium carbonate fill material”.  The instant claim 33 then recites “wherein the fill material concentration is at least 2.5 percent weight/weight of the plastic forming mixture comprising plastic substrate, fill material and an aqueous composition wherein the aqueous composition comprises:”.  The “wherein” clause appears to only define the amounts of fill material based on a composition containing plastic substrate, fill material, and an undefined amount of aqueous composition.  It is noted that there is no language in the claim that requires the aqueous composition to be present in the claimed “plastic forming mixture comprising at least one plastic substrate, at least one calcium carbonate fill material”.  It is also noted that the claim recites no instance of “and”, “or”, or similar language regarding the instant claim 33, “A plastic forming mixture comprising at least one plastic substrate, at least one calcium carbonate fill material”.  It is therefore not clear if the instant claim language “A plastic forming mixture comprising at least one plastic substrate, at least one calcium carbonate fill material” intends that the claimed invention only contain at least one plastic substrate and at least one calcium carbonate fill material while the “wherein” clause merely defines the ingredient amounts.  In this case, it is also not clear what the amounts are required to be because the claims do not definitely recite the ingredient amounts in a manner sufficient to determine how much aqueous composition is present.  Therefore, it is not possible to determine how much fill material is required because its amount is based on the amounts of plastic substrate, fill material, and aqueous composition.  Since the amount of aqueous composition is not defined adequately, the amount of fill material is not able to be determined.  This makes the language following “wherein” of the second line of claim 33 prolix.  See MPEP 2173.05(m)    Prolix [R-08.2012].  

      The grammar of the instant claim 33 is so unclear that it cannot be determined what is required in the invention to which the instant claim 33 is ultimately directed and it cannot be determined what amounts are required in the invention to which the instant claim 33 is ultimately directed for the reasons discussed above and from reading the claim language of the instant claim 33.  The instant claim 33 therefore cannot be further examined because it cannot be determined what its metes and bounds are.

     This indefiniteness of claim 33 is present in claims 31 and 32 due to their dependence from claim 33.


B.     The instant claim 33 recites several instances of “the composition”.  It is not clear what is intended by “the composition”.  Prior to the recitations of “the composition”, the instant claim recites “An aqueous composition” and “a solubility enhancing composition”.  It is not clear if the instantly claimed recitations of “the composition” reference the instantly claimed “aqueous composition”, or the instantly claimed “solubility enhancing composition”.  It is noted that the solubility enhancing composition appears to be a sub-composition in the aqueous composition.  The aqueous composition can contain other ingredients.  Note “comprises” after “aqueous composition”.  Furthermore, if the sodium hydroxide solution and sulfate amounts are also sub-compositions of the aqueous composition, the concentrations of the various sub-compositions would be very different than the concentrations in the final aqueous composition.  It is therefore important to know whether the recitations of “the composition” of the instant claim 33 reference the final aqueous composition, the solubility enhancing composition, or any other sub-compositions within the claim, such as the sodium hydroxide solution, which is also a composition.  Where the sulfate is a mixture of components, it is also a sub-composition.  The ingredient amounts will therefore vary greatly depending on what is intended by the instantly claimed recitations of “the composition”.  The instantly claimed recitations of “the composition” lack clear antecedent basis.  This lack of antecedent basis makes the instant claim 33 unclear.  This lack of clarity is also present in claims 31 and 32 which depend from claim 33.
      
        The above lack of clarity makes it so unclear what amounts are required by the instant claims that no reasonable interpretation of the claimed amounts is possible.  

C.     It is not clear what else is allowed in the Markush group of the instant claim 31 due to the recitation of the open language “consisting essentially of” therein.  See MPEP 2173.05(h)    Alternative Limitations [R-10.2019], particularly “A Markush grouping is a closed group of alternatives, i.e., the selection is made from a group "consisting of" (rather than "comprising" or "including") the alternative members. Abbott Labs., 334 F.3d at 1280, 67 USPQ2d at 1196. If a Markush grouping requires a material selected from an open list of alternatives (e.g., selected from the group "comprising" or "consisting essentially of" the recited alternatives), the claim should generally be rejected under 35 U.S.C. 112(b)  as indefinite because it is unclear what other alternatives are intended to be encompassed by the claim.”

 
3.      There is no prior art rejection of the above claims because the examiner cannot determine what is required by the instant claims for the reasons noted above.

Response to Applicant’s Arguments

4.     The following response is in reply to the applicant’s arguments regarding the rejection of paragraph 2.B. above:

In their response of 4/11/22:
The applicant argues that new claim 33 recites only the terms “aqueous composition” and “solubility enhancing composition”.  This is not correct.  See “the composition” of lines 7-8 and 9-10 of claim 33.  It cannot be determined which composition “the composition” references in claim 33 because there are multiple sub-compositions therein. 


5.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK DENNIS NILAND whose telephone number is (571)272-1121. The examiner can normally be reached on Monday to Friday from 10 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at telephone number (571)272-1121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/PATRICK D NILAND/Primary Examiner, Art Unit 1762